     Case 1:19-cv-00188-AWI-BAM Document 41 Filed 12/28/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    SEMAJ LEON FRAZIER,                               Case No. 1:19-cv-00188-AWI-BAM (PC)
12                       Plaintiff,                     ORDER DENYING PLAINTIFF’S SECOND
                                                        MOTION FOR RECONSIDERATION
13           v.                                         PURSUANT TO FEDERAL RULE OF CIVIL
                                                        PROCEDURE 60(b)
14    MATTESON, et al.,
                                                        (Doc. No. 40)
15                       Defendants.
16

17          Plaintiff Semaj Leon Frazier is a state prisoner who proceeded pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          On April 30, 2020, the undersigned dismissed this action, with prejudice, due to Plaintiff’s

20   failure to state a claim. Doc. No. 35. Judgment was entered on the same day. Doc. No. 36.

21   Plaintiff filed a motion for reconsideration on May 14, 2020, followed by a motion to strike that

22   filing and instead consider a new motion for reconsideration that was filed on June 29, 2020.

23   Doc. Nos. 37 & 38. On August 10, 2020, the Court granted Plaintiff’s motion to strike and

24   denied Plaintiff’s new motion for reconsideration. Doc. No. 39.

25          Currently before the Court is Plaintiff’s second motion for reconsideration, which was

26   filed on September 8, 2020. Doc. No. 40. Plaintiff states, as he did in his previous motion, that

27   his latest motion should be granted because it sets forth new or different facts or circumstances

28   that did not exist or were not shown in the earlier motion, as required by Eastern District of
                                                        1
     Case 1:19-cv-00188-AWI-BAM Document 41 Filed 12/28/20 Page 2 of 2


 1   California Local Rule 230(j). Id. at 2.

 2          Plaintiff’s latest motion again sets forth substantive allegations regarding his underlying

 3   claims, and does not identify any information that is new or different from his previously denied

 4   motion for reconsideration. Plaintiff raised all these arguments in his objections to the December

 5   16, 2019 findings and recommendations (Doc. No. 34) that were adopted by this Court in its April

 6   30, 2020 order. He also raised them in his first motion for reconsideration, which this Court

 7   denied in its August 10, 2020 order.

 8          Having considered Plaintiff’s moving papers, the Court does not find that they support

 9   relief under Federal Rule of Civil Procedure 60(b). The Court does not find that Plaintiff has

10   presented any new or different facts, circumstances, or evidence such that reconsideration of the

11   earlier order and judgment would be appropriate. Plaintiff is warned that additional motions for

12   reconsideration that fail to present new or different facts will be summarily denied.

13          Accordingly, IT IS HEREBY ORDERED as follows:

14          1.      Plaintiff’s September 8, 2020 motion for reconsideration (Doc. No. 40), is

15                  DENIED; and

16          2.      This action remains closed.

17
     IT IS SO ORDERED.
18

19   Dated: December 28, 2020
                                                  SENIOR DISTRICT JUDGE
20
21

22

23

24

25

26
27

28
                                                       2
